DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive.
In this applicant states the prior art does not The applicants submit that it would not be possible to have the so-called 'beam steering apparatus' of Alpert disposed in the transmitter, since the steering of the beam in Alpert can only occur by movement of the receiver, since the beam can only move when the receiver is moved. The transmitter is generally fixed at a point where it can transmit throughout the area it is intended to serve, such as on the ceiling of the room into which it is intended to transmit. Nowhere in Alpert is there to be found a beam steering apparatus disposed in the transmitter. ( page 7 and ), the examiner respectfully disagrees with applicants remarks. 
In detail the prior art recites in para 0091 that …An adaptive optical element 18, whose function will be expounded hereinbelow, is shown attached to one of the reflection surfaces of the receiver retroreflector. The adaptive element may also be incorporated into the transmitter, or there may even be such elements in both receiver and transmitter. Although the receiver location has the advantage that several receivers could possibly be used with a single transmitter, it also has the disadvantage of putting possibly power-consuming elements into the receiver, where energy is more sparse than in the transmitter, and the space requirements may be tighter… and further states that  “…The gain medium of the exemplary system of the present disclosure may be integrated into the transmitter in the form of an active mirror 12, which is the nomenclature used here within for a reflector having a thin disc of gain medium, such as in a thin disc laser. Such a geometry has a number of advantages over prior art systems, as will be described hereinbelow. The active mirror 12 may form one of the three reflectors of the corner cube retroreflector used in the transmitter…”
The prior art clearly teaches that other devices that can be interpreted as a  beam steering apparatus such as gain medium, mirror 12 and or  integrated into the transmitter in the form of an active mirror 12 (para 0090-0095).
In conclusion the prior art in light of the disclose and the skill of one of ordinary given their technical knowledge would arrive at applicants claimed invention and considered the cited portions of Alpert as beam steering apparatus.
In order to expedite the prosecution of this application, the examiner recommends the applicant to amend the claims by including structural components that are different from the prior art applied in order to distinguish the claim invention from the prior art of record.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Alpert et al (US 2010/0320362).
Regarding claim 1, A system for optical wireless power transmission from a laser power transmitter to at least one remotely located power receiving apparatus configured to convert the optical power transmission to electrical power, (see Fig. 12)  the system comprising: a beam steering apparatus disposed in the transmitter (see retroreflector para 0090) at least one beam characteristic analyzer configured to detect at least one of optical power level and beam shape (see para 0011)  of a beam propagating between the laser power transmitter and a power receiving apparatus (see para 0043 and 0059); wherein the detection by the at least one beam characteristic analyzer indicates at least one of  (i) partial blocking of the beam (see para 0092), (ii) impingement of the beam on transparent objects and (iii) full blocking of the beam; and a safety system adapted to receive feedback from the at least one beam characteristic analyzer, the safety system adapted to perform at least one of (i) changing the small signal gain of a laser gain medium in the transmitter; (ii) changing the scan speed of the beam steering apparatus; (iii) changing the scan position of the beam steering apparatus; or (iv) recording a scan position defining the position of the power receiving apparatus, when the safety system indicates the presence of a safety hazard (see Fig. 10 para 0017, 0201 and 0202).
Regarding claim 3, Alpert teaches wherein the safety system is further adapted to receive feedback from at least one temperature sensor, the at least one temperature sensor detecting at least one of (i) a temperature of the transmitter, (ii) a temperature of the power receiving apparatus, a temperature of at least one pre-determined component of the laser power transmitter and (iv) a temperature of the surrounding area in which the system is situated (see para 0027).
Regarding claim 4, Alpert teaches wherein the at least one beam characteristic analyzer is further configured to analyze the beam at more than one position along the beam (see detectors 112 para 0209).  
Regarding claim 6, Alpert teaches wherein the safety system is further adapted to receive feedback from at least one intrusion sensor, the at least one intrusion sensor detecting at least one of (i) a foreign object traversing the beam and (ii) a foreign object approaching the beam (para 0011).  
Regarding claim 7, Alpert teaches wherein the safety system is further adapted to receive feedback from at least one intrusion sensor, the at least one intrusion sensor detecting at least one of (i) partial blocking of the beam, (ii) impingement of the beam on transparent objects and (iii) full blocking of the beam (see Fig. 10 para 0017, 0201 and 0202).  
Regarding claim 9, Alpert teaches wherein the safety system is further adapted to assess the potential for a safety hazard at least one pre-scheduled time (see Fig. 10 para 0017, 0201 and 0202).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2010/0079008).
Regarding claim 2, Alpert disclose a system for optical wireless power transmission, yet fails to teach wherein the at least one beam characteristic analyzer is further configured to detect at least one of (i) a symmetry of the beam, (ii) a polarization of the beam, (iii) a coherence of the beam, (iv) a divergence of the beam, (v) a frequency of the beam and (vi) an M2 parameter of the beam. 
Hyde in the field of beam power source teaches the at least one beam characteristic analyzer is further configured to detect at least one of (i) a symmetry of the beam, (ii) a polarization of the beam, (iii) a coherence of the beam, (iv) a divergence of the beam, (v) a frequency of the beam and (vi) an M2 parameter of the beam (see para 0079).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alpert with the teachings of Hyde by having the at least one beam characteristic analyzer is further configured to detect at least one of (i) a symmetry of the beam, (ii) a polarization of the beam, (iii) a coherence of the beam, (iv) a divergence of the beam, (v) a frequency of the beam and (vi) an M2 parameter of the beam in order to provide a determination of power exchanged and possible losses that can arise to lack of proper alignment or any other interference between power exchange.  
Regarding claim 10, Alpert disclose a system for optical wireless power transmission, yet fails to teach wherein the laser power transmitter is configured to receive the recorded scan position defining the position of the power receiving apparatus.
Hyde in the field of beam power source teaches the laser power transmitter is configured to receive the recorded scan position defining the position of the power receiving apparatus (see para 0084). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alpert with the teachings of Hyde by having the laser power transmitter is configured to receive the recorded scan position defining the position of the power receiving apparatus in order to properly determine the general location of the power receiver and thus focus or direct the beam to the general location.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Graham (US 2010/0012819).
Regarding claim 5, Alpert disclose a system for optical wireless power transmission, yet fails to teach wherein the safety system is further adapted to receive feedback from at least one sensor, wherein the at least one sensor is configured to detect at least one of (i) smoke in the beam's surrounding, (ii) humidity of the beam's surrounding and (iii) current of the laser power transmitter.  
Graham in the field free space optical transmission of power to electrically-powered devices teaches wherein the safety system is further adapted to receive feedback from at least one sensor, wherein the at least one sensor is configured to detect at least one of (i) smoke in the beam's surrounding, (ii) humidity of the beam's surrounding and (iii) current of the laser power transmitter (see detector 62, CPU 52, para 0058, 0072-0073, 0076).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alpert with the teachings of Graham in order to provide protective operating safety measures that can prevent damages by excessive heat to the transmitter and thus improving overall system operation.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alpert in view of Angerstein (US 4,674,093).
Regarding claim 8, Alpert disclose a system for optical wireless power transmission, yet fails to teach wherein the laser power transmitter is connected to a laser protector, the laser protector being configured to protect the laser power transmitter from excessive negative voltage.  
Angerstein in the field of circuit arrangement for lasers teaches wherein the laser power transmitter is connected to a laser protector, the laser protector being configured to protect the laser power transmitter from excessive negative voltage (see Col 2 line 2-5). 
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alpert with the teachings of Angerstein by having the laser power transmitter is connected to a laser protector, the laser protector being configured to protect the laser power transmitter from excessive negative voltage in order to provide a safety mechanism that can prevent current flowing in the opposite direction thus preventing damages to the transmitter.   
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/Examiner, Art Unit 2836